DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not have support for both the second and third page (specification page 11 line 4-5 describes 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Henckel (U.S. Patent 5463725 hereinafter Henckel).
	As Claim 1, Henckel teaches a display apparatus, comprising: 
a display (Henckel (col. 2 line 14-15, fig. 1 item 10), a display device) ; and 
a processor (Henckel (col. 2 line 20), computer system) configured to: 
display an image of a page included in a document having a plurality of pages (Henckel (col. 2 line 25-33, fig. 1), image of a page is displayed such as page 102 or 103); 
detect a sliding operation (Henckel (col. 4 line 37-44, fig. 4), user slides touch input in order to change the page number); and 
control to display, in response to the detected sliding operation, an entire image of a first page and a part of an entire image of a second page at the same time (Henckel (col. 4 line 33-46, fig. 4), fig. 4 show the entire image of page 102 and a part of page 103, 256 or 257 at the same time), the part of the entire image of the second page being displayed in a manner such that the part of the entire image the second page is partially folded back (Henckel (col. 4 line 33-46, fig. 4), a part of the second page 103 is partially folded back as a slap).  

As Claim 2, besides Claim 1, Henckel teaches wherein the part of the entire image of the second page is displayed overlapping on an image of a third page (Henckel (col. 4 line 33-46, fig. 4), a part of page 103 (second page) is overlapping with image of page 256 or 257).  

As Claim 3, besides Claim 1, Henckel teaches wherein the second page and third page are pages preceding the first page in the document (Henckel (col. 4 line 28-29, fig. 4), user can choose either left or right hand edges. If the choice is left hand edge, the second and third page precedes the first page (page displayed in whole without the slap)).  

As Claim 4, besides Claim 1, Henckel teaches wherein the processor is further configured to continue to display the entire image of the first page and the part - 19 -of the entire image of the second page during being detected sliding operation (Henckel (col. 4 line 33-46, fig. 4), a part of the second page 103 is partially folded back as a slap).  

As Claim 5, besides Claim 1, Henckel teaches wherein the sliding operation includes an operation touching the display by an object (Henckel (col. 1 line 51-53, col. 4 line 37-44, fig. 4), user slides touch input in order to change the page number), and wherein the processor is further configured to control to stop displaying the part of the entire image of the second page partially folded back if the operation touching the display is no longer detected (Henckel (col. 4 line 46-52, fig. 4), when user lift his/her finger. The page turn function is ceased.).  

As Claim 6 and 11, the Claims are rejected for the same reason as Claim 1.
As Claim 7 and 12, the Claims are rejected for the same reason as Claim 2.
As Claim 8 and 13, the Claims are rejected for the same reason as Claim 3.
As Claim 9 and 14, the Claims are rejected for the same reason as Claim 4.
As Claim 10 and 15, the Claims are rejected for the same reason as Claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (U.S. 2012/0240075) teaches a drag gesture from inside of a page to an area outside of the page for page turning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/               Primary Examiner, Art Unit 2142